                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
     UNITED STATES OF AMERICA,
           Plaintiff,                                       3:20_CR_011
     v.
     TREMAYNE LAMAR CLEMONS,
     Defendant.
                        DEFENDANT’S PRO SE BRIEF ON
                 MOTION TO SUPPRESS EVIDENCE (minimal editing1)

                    COUNSEL SUBMITTED AT CLIENT’S REQUEST

        Defendant Motions the Court to Suppress all evidence and derivative evidence,

obtained through violation of Defendant’s 4th Amendment rights of the United States

Constitution pursuant to Fruits of a Poisonous Tree doctrine and the Exclusionary Rule.

1.      Unlawful search of Defendant’s home. The government’s use of trained police

dogs to investigate “the home and it’s immediate surroundings” is a search within the

meaning of the 4th Amendment. Citing Florida v. Jardines, 569 U.S. 1, 133 S. Ct. 1409,

185 L. Ed. 2d 495 (2013). The Jardines Court did not stipulate it’s ruling to apply

exclusively to single family houses.

        The holding in Jardines applies to all homes. To distinguish Jardines based on

the differences between the front porch of a single family home and the closed hallway

of an apartment building would be to draw an arbitrary line that would apportion 4th

Amendment protections on vagaries of the circumstances that decide home ownership

or rental property. See U.S. v. Whitaker, 820 F.3d 849, 854 (7th Cir. 2016). Also see

State v. Kono, 324 Conn. 80, 152 A.3d 1, 26 (2016).




        1
       Counsel has re-numbered the paragraphs and has attempted to place appropriate
paragraph breaks.
       There are multiple Federal and State courts that have found 4th Amendment

violations due to warrantless k-9 sniffs of homes located in apartment buildings via

Jardines. See U.S. v. Whitaker, 820 F.3d 849, 854 (7th Cir. 2016). Also see U.S. v.

Burston, 806 F.3d 1123 (2015). Also see U.S. v. Hopkins, 824 F3d 726, April 13, 2016.

See also People v. Bonilla, 2018 Ill. 122484, 120 N.E.3d 930, 427 Ill. Dec. 863 (Ill.

2018). Also see State v. Kono, 324 Conn. 80, 752 A.3d 1 (2016). Also see State v.

Rendon, 477 S.W.3d 805 (Tex. Crim. App. 2015). Also see People v. Burns, 50 N.E.3d

610, 401 Ill. Dec. 418 (Ill. 2016). There are also Federal and State courts pre-Jardines

that found 4th Amendment violations due to warrantless K-9 sniffs of homes located in

apartment buildings. See U.S. v. Thomas, 757 F.2d 1359 (1985, CA2NY). Also see State

v. Ortiz, 600 N.W. 805, 820 (Neb. 1999).

       The 8th Circuit court of appeals has expressed it’s views on the technique used in

U.S. v. Scott, 610 F.3d 1009 as being erroneous. U.S. v. Burston, 806 F.3d 1123 States:

by focusing on Officer Fear’s location instead of the drug detection dog’s location the

Court’s decision suggests an officer may remain in a lawful location while his/her drug

dog unlawfully invades the curtilage of a home. This suggestion is erroneous. See Scott

610 F.3d at 1016. (Emphasis) In both U.S. v. Roby, 122 F.3d 1120, 1124 (8th Cir. 1997)

and the present case the dog sniffs occurred in a place where the law enforcement was

lawfully present.) If this court were to adopt the district court’s suggestion, an entirely

separate question arises regarding the limits of that technique, the 8th Circuit court of

appeals in Burston rejected the technique that was used in Scotts, yet, officers still used

the unlawful technique when they used their drug detection dog to invade the curtilage

of the defendant’s home.
       The hallway leading to defendant’s door was common only to defendant and his

three immediate neighbors on that level. Even his neighbors would not pass within 6 to

8 inches of defendant’s door when traveling to their own. See U.S. v. Hopkins, 824 F.3d

726. The hallway on the middle level of defendant’s building was shared by Defendant

and three immediate neighbors only, as they are the only four apartments on that level

of the building. The four apartment units shared the two doors front and back that led

to stairs to exit and enter the building. The top level also had four apartments that

shared two doors, as well front and back that led to the same stairs to enter and exit the

building. But the front two basement level apartments shared a door used only to them

for stairs coming up to exit from the front of the building, unless they were heading

through middle level to get to the back if they didn’t walk around the apartment

complex. And the back two level apartments shared a door to a small hallway to exit out

back, unless they used the back stairs to pass through the middle level doors to reach the

front porch. The front and back level entrances was common to all twelve tenants and

their family. However, the drug detection dog alerted to the defendant’s door, which is

not common to any of the defendant’s neighbors.

       Prior to Jardines, the 8th Circuit ruled that tenants have no expectation of privacy

in the common areas of apartment buildings. However, those cases did not refer to the

area immediately adjacent to an apartment’s front door, and they do not involve the use

of a trained police dog. Rather, they refer to common areas that are some distance from

the front door and that need not necessarily be traversed every time a resident wishes to

enter or exit his/her home. The threshold of the defendant’s unit is more akin to a front

porch than a shared basement, backyard, or shared hallways closet. See U.S. v.
Hopkins, 2015 U.S. Dist. Lexis 192 845. Even these common areas are only common to

select individuals with connecting residence.

       If a shared hallway is in close proximity to the home, it Constitutes protected

curtilage. See U.S. v. Hopkins, 2015 U.S. Dist. Lexis 88038, No: CR 14-0120. Therefore,

the defendant door and the area within a foot of the only door to the defendant’s home

constitutes protected curtilage. See U.S. v. Hopkins, 824 F.3d 726. The area within a

foot of defendant’s door was “in effect”, his front porch. See U.S. v. Hopkins, 2015 U.S.

Dist. Lexis, 88038. The interior area of a unlocked apartment building Constitutes 4th

Amendment protected area. Same as a locked building. See People v. Bonilla, 2018 Ill.

122484, 120 N.E.3d 930, 427 Ill. Dec. 863 (Ill. 2018). Also see U.S. v. Carriger, 541

F.2d 545 (6th Cir. 1976). Also see U.S. v. Fluker, 543 F.2d 709 (1976, CA 9 Alaska). Also

see U.S. v. Case, 435 F.2d 766 (7th Cir. 1970). Also see U.S. v. Blank, 251 F. Supp. 166

(N.D. Ohio 1966).

       The defendant’s building was unlocked needing no key for entry, but still

constituted as a protected area. A search occurs when there is official intrusion into

something an individual seeks to preserve as private. See Carpenter v. U.S., U.S. 138 S.

Ct. 2206, 2213, 201 L. Ed.2d 507 (2018). Also see U.S. v. Fluker, 543 F.2d 709 (1976,

CA 9 Alaska). Surely, the defendant sought to preserve his door and doorway as private.

An individual who enters a place defined to be public for 4th Amendment analysis does

not lose all claims to privacy or personal security. See Oliver v. U.S., 80 Led2d 214, 466

U.S. 170.

       Therefore, although the hallway of defendant’s building was accessible to his

neighbors, does not mean that the defendant lost all claims to privacy and personal

security against unreasonable searches. The background social norms that invite a
visitor to the front door of a home does not invite him there to conduct a search. There

is no customary invitation for officers to introduce a trained police dog to explore the

area around the home in hopes of discovering incriminating evidence. The scope of a

license to enter private property - express or implied is limited not only to a specific

area, but also to a specific purpose. See Florida v. Jardines, 569 U.S. 1, 133 S. Ct. 1409,

185 L. Ed. 2d 495 (2013). The apartment management nor landlord could not legally

grant officer’s a license to approach defendant’s home for the purpose of conducting a

warrantless search. A search of tenant’s premises without a warrant, but with consent of

the landlord, cannot be justified on account of the landlord’s right to enter the premises

without the tenant’s consent for maintenance purposes.

       Where as here, the purpose of officer’s entering the premises was not for

maintenance issues, but for the purpose of discovering incriminating evidence. To

uphold a search without a warrant would reduce the 4th Amendment to a nullity, and

leave tenant’s homes secure only in the discretion of the landlord’s. See Chapman v.

U.S. 15 L. Ed. 2d 828, 365 U.S. 610. Therefore, apartment landlord’s and management

could not legally consent to a warrantless k-9 sniff/search of defendant’s home. The

Supreme Court has expressed it’s views on Curtilage of homes in Collins v. Virginia, 584

U.S. 138 S. Ct. 1663; 201 L. Ed. 29 9 Collins states: “For 4th Amendment purposes. The

most frail cottage in the kingdom is absolutely entitled to the same guarantees of privacy

as the most majestic mansion”. Creating a carveout to the general rule that curtilage

receives protection, such that certain types of curtilage would receive 4th Amendment

protection only for some purposes. But not for others, seems far more likely to create

confusion than does “uniform application” of the courts doctrine.
       The protection afforded the curtilage is essentially a protection of families, and

personal privacy in an area intimately linked to the home, both “physically and

psychologically”. The ability to observe inside curtilage from a lawful varitage point is

not the same as the right to enter curtilage without a warrant for the purpose of

conducting a search to obtain information not otherwise accessible; Collins held the

automobile exception does not permit warrantless entry into the physical threshold of a

house or a similar fixed enclosed structure inside the curtilage like a garage. See Collins

584 U.S. at ___, 138 S. Ct. at 1674. The Court explained such a rule would grant

constitutional rights to people with the financial means to afford residences with garages

in which to store their vehicles, but deprive those persons without such resources of any

individualized consideration as to whether the area in which they store their vehicles

qualify as curtilage. See Collins, 584 U.S. at _____, 138 S. Ct. at 1675.

       Applying the relevant legal principles articulated in Jardines and Collins to this

case yields the same results. Just like the front porch, side garden, or outside the front

window, the threshold of the defendant’s apartment door constitutes an area adjacent to

the home, and to which the activity of home life extends, and so is properly considered

curtilage. See Collins, 584 U.S. at ____, 138 S. Ct. at 1671. The k-9 sniffs of defendant’s

home exposed defendant to public opprobrium, humiliation, and embarrassment. See

Jardines v. State, 73 So. 3d 34, 36 (Fla. 2011).

2.     Petitioner asserts that the officers did an illegal search on defendant’s door which

is in proximity of the area to be curtilage. The curtilage of the defendant’s home is

included in the area enclosed surrounding defendant’s home. Defendant also meets

number 3 of the “Dunn Factors” due to the entering and exiting of the home the

Defendant uses daily. The Defendant meets 3 important factors known as Dunn factors.
See U.S. v. Hopkins, 2015 U.S. Dist. Lexis 192 845. Also see U.S. v. Burston, 806 F.3d

1123 (2015 Iowa).

3.     Officers violated Kyllo v. U.S., 150 L. Ed. 2d 94, 533 U.S. 27. By conducting

warrantless k-9 sniff. The Supreme Court recognizes a drug detection dog as a device

that is not in general public use “when used to explore details of the home.” See Florida

v. Jardines, 569 U.S. 1, 133 S.Ct. 1409, 185 L.Ed 2d 495 (2013). The Court in Jardines

states: We find irrelevant the state’s argument (echoed by the dissent) that forensic dogs

have been commonly used by police for centuries. This argument is apparently directed

to our holding in Kyllo v. U.S. 150 L. Ed. 94, 533 U.S. 27, that surveillance of a home is a

search where “the government uses a device that is not in general public use to explore

details of the home (including its curtilage) that would previously have been

“unknownable without physical intrusion.

       But the implication of that statement is that when the government uses a physical

intrusion to explore details of the home (including its curtilage), the antiquity of the

instruments that they bring along is irrelevant; Justice Kagan eloborate more on the

issue of a drug dog being a device not in general public use in her separate opinion of

Florida v. Jardines, 569 U.S. 1, 133 S.Ct. 1409, 185 L. Ed. 2d 495.

       Justice Kagan states: drug detection dogs are highly trained tools of law

enforcement, geared to respond in distinctive ways to specific scents to convey clear and

reliable information to their human partners. See Florida v. Harris, 568 U.S. 237, 133

S. Ct. 1050, 185 L. Ed. 2d 61. They are to poodle down the street as high powered

binoculars are to a piece of plain glass like the binoculars, a drug detection dog is a

specialized device used for discovering objects not in plain view (or plain smell). As the

hypothetical above, that device was aimed here at home - the most private and inviolate
(or so we expect) of all the places and things the 4th Amendment protests. This activity

is a trespass ? yes, as the Court holds today. Was it also an invasion of privacy ? yes, that

as well; therefore Defendant’s lack of complete privacy in his apartment hallway does

not also mean that he had no expectation of privacy against persons in the hallway

snooping into his apartment using sensitive devices not available to the general public.

See U.S. v. Whitaker, 820 F.3d 849 (7th Cir. 2016).

       Therefore, officers violated defendant’s 4th Amendment rights by using a device

that is not in general public use to explore details of his home that would previously

have been unknowable without physical intrusion. See U.S. v. Whitaker, 820 F.3d 849

(7th Cir. 2016).

4.     Its unnecessary to consider Katz expectation of privacy test. “A persons 4th

Amendment rights do not rise or fall with the Katz formulation.” The Katz reasonable

expectation test has been added to, not submitted for, the traditional property based

understanding of the 4th Amendment, and is unnecessary to consider when the

government gains evidence by physically intruding on Constitutionally Protected areas.

See Florida v. Jardines, 569 U.S. 1, 133 S. Ct. 1409, 185 L. Ed. 2d 495 (2013).

       That officers learned what they learned only by physically intruding on

Defendant’s property (door) to gather evidence is enough to establish that a search

occurred. See Florida v. Jardines, 569 U.S. 1, 133 S. Ct. 1409, 185 L. Ed. 2d 495 (2013).

The 8th Circuit Court of Appeals did not consider the Katz expectation of privacy test in

U.S. v. Hopkins, 824 F.3d 726 nor in U.S. v. Burston, 806 F.3d 1123 (2015 Iowa CA8).

Hopkins states: The Supreme Court did not reach the expectation of privacy test from

U.S. v. Katz in Jardines, see 133 S. Ct. At 1417, and we need not rely on Katz or
McCaster to decide our case because Marco’s presence on the curtilage of Hopkin’s unit

may be analyzed Jardines and Burston; Burston states:

       The Supreme Court in Jardines did not decide whether the investigation of the

Defendant’s home violated his expectation of privacy under Katz v. U.S. The decision

was based on the violation of the Defendant’s property, not his privacy rights; when

physical intrusion on a Constitutional protected area is present in a case, it is

unnecessary for the court to inquire about the targets expectation of privacy. See Grady

v. North Carolina, U.S. 135 S. Ct. 1368, 1370, 191 L. Ed.2d 459 (2015). The expectation

of privacy test in Justice Harlan’s concurrence in Katz was designed to expand, and not

contract, constitutional protections. Even Justice Harlan as the author of the

concurring opinion objected to its later applications. See U.S. v. White, 401 U.S. 745,

786-87, 91 S.Ct. 1122, 1143 28 L. Ed. 2d 453, 478 (1971) (Harlan J. Dissenting) (“stating

intrusions significantly jeopardizing 4th Amendment liberties should require a warrant”).

       The phrase expectation privacy expresses a conclusion rather than a starting

point. Further, the expectation of privacy analysis was not designed to supplant other

constitutional values protected by the 4th Amendment, including the right to be secure in

one’s home from trespassing by law enforcement.

5.     Failure to produce certification, field deployment, and training records of K-9 and

handler used in K-9 sniff of Defendant’s home. The Government’s failure to produce

sufficient certification, training and field deployment records of Coralville police

department K-9 unit, results in the alleged positive alert of Defendant’s door to be

unreliable. See Florida v. Harris, 568 U.S. 237, 133 S. Ct. 1050, 185 L. Ed. 2d 61 (2013)

also U.S. v. Acosta, 2019 U.S. Dist. Lexis 17946.
         The governments failure to produce evidence about the dog training centers

certification goes against Coralville K-9 unit credibility, and does not prove the dog

training center was a Bonafide Organization. Therefore, Officers violated Defendant’s

4th Amendment rights by conducting unreasonable search of Defendant’s home based on

the alleged alert of a unreliable K-9.

6.       Good faith exception to Exclusionary Rule is unexpected. The method by which

evidence supporting a search warrant is clearly illegal, then under Leon, evidence

obtained under the resulting warrant should be excluded. The Exclusionary Rule was

designed to deter police misconduct. If clearly, illegal police behavior can be sanitized

by issuance of a search warrant, then there will be no deterrence, and the protective

aims of the Exclusionary Rule will be severely impaired if not eliminated. See Craig M.

Bradley, The Good Faith Exception cases: Reasonable exercises in Futility, 60 ind. L. J.

287, 302 (1985) (quoted in 1 Wayne R. Lafave, Search and Seizures § 1.3(F) (2d ed.

1987).

         Lafave adds that “When the warrant issuing process leaves totally unresolved the

lawfulness of the prior police activity, then there is no reason why that process should,

via Leon, shield that activity from full scruting at the suppression hearing.” LaFave,

Supra, §1.3(F). See U.S. v. Oneal, 17 F.3d 239. Officers engaged in police misconduct by

conducting the K-9 search (sniff) of defendant’s home without reasonable suspicion to

do so, conducting a warrantless K-9 sniff of the curtilage of Defendant’s home, using a

device not in general public use to discover details of Defendant’s home that would have

been unknowable without physical intrusion, and by conducting a search of Defendant’s

home based on the alleged alert of a unreliable K-9 sniff. See U.S. v. Artis, 919 F.3d 1123

(9th Cir. 2019).
       Officers undertook a search that caused them to invade what they could not fail to

have known was potentially another’s curtilage. The officers reliance on the search

warrant can not be deemed objectively reasonable because the same officers prewarrant

conduct was not close enough to the line of validity to make the officer’s belief in the

validity of the warrant objectively reasonable. See U.S. v. Burston, 806 F.3d 1123 (2015

Iowa CA 8). Also there is no police dog body cam footage to prove that officer’s

conducted a K-9 sniff of Defendant’s home.

7.     A search warrant is not issued upon probable cause if the affidavit upon which it

is issued merely recites that it’s the affiant’s “suspicion” or “belief” that a crime is being

committed, without disclosure of supporting facts or circumstances. See Nathanson v.

U.S. 290 U.S. 41, 47, 54 S. Ct. 11, 78 L. Ed. 159 (1933). Nor is there probable cause for

the issuance of a warrant if the affiant relies on information from another person

without a sworn statement of the circumstances surrounding the informants knowledge

or his reliability. See Spinelli v. U.S., 21 L. Ed. 2d 637, 393 U.S. 410. The 4th Amendment

protection consists in requiring that those inferences be drawn by a neutral and

detached magistrate instead of being judged by officers engaged in the competitive

enterprise of ferreting out crime. See Johnson v. U.S, Supra, 333 U.S. at 13-14, 68 S. Ct.

At 369. Although the reviewing court will pay substantial deference to judicial

determinations of probable cause, the Court must still insist that the magistrate perform

his “neutral and detached” function and not serve merely as a rubber stamp for the

police. See Aguilar v. State of Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 29, 723.

       The officers never revealed the informants basis of knowledge of how he knew

about Tremayne Lamar Clemons. The informant never stated Clemons was selling out

his home nor had information backing up the statement he made. Therefore, the
informant is not reliable because he never came with detailing information about how he

knew what Clemons was doing, nor he never bought anything from Clemons to know

what he was doing. So officers violated Clemons by intruding in his home from a

statement that was not credible they’ve received by the informant. Nor was their any

control buy or evidence indicating Clemons was selling anything before they did a search

on Defendant’s home with a warrantless K-9. Therefore, officers had no real probable

cause for warrant and violated Defendant.

8.    Even though Defendant lives in multi unit housing he is still entitled to the same

equal protection as a man living in a single family home and no different treatment

because of the income difference. Basic command of equal protection is that justice be

applied equally to all parties, poor man and affluent man. See Schilb v. Kuebel, (1971)

404 U.S. 357, 30 L. Ed. 2d 502, 42 S. Ct. 479. 14th Amendment intended only that equal

protection and security should be given to all under like circumstances and that no

greater burdens should be laid upon others in same calling and condition. See Bell’s

G.R.Co. v. Pennsylvania (1890) 134 U.S. 232, 33 L. Ed. 892, 10 S. Ct. 533. Also see

Southern Railway Company v. Green (1910), 216 U.S. 400, 54 L. Ed. 536, 30 S. Ct. 287.

      WHEREFORE, Defendant, TREMAYNE LAMAR CLEMONS, prays that the

Court will suppress all illegally obtained evidence pursuant to the Fruits of a Poisonous

Tree Doctrine.

                                  TREMAYNE LAMAR CLEMONS, and by,
                                  /s/ Jack E. Dusthimer
                                  Jack E. Dusthimer #000001356
                                  1503 Brady Street
                                  Davenport Iowa 52803-462
                                  Office 563.323.8344 PHONE    563.323.7452FAX
                                  jdusthimer@yahoo.com, dusthimerlaw@gmail.com
